             Case 2:20-cv-00128-AJS Document 1 Filed 01/28/20 Page 1 of 14




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 ROBERT JAHODA,

                         Plaintiff,                          Civil Action No.

         v.                                                  COMPLAINT FOR DECLARATORY
                                                             AND INJUNCTIVE RELIEF
 LTD COMMODITIES, LLC and AMERIMARK
 DIRECT, LLC,

                         Defendant.


              COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

        Robert Jahoda, by and through undersigned counsel, seeks a permanent injunction

requiring a change in LTD Commodites, LLC and Amerimark Direct, LLC’s (“Defendants”)

corporate policies to cause its online stores to become, and remain, accessible to individuals with

visual disabilities. In support thereof, Plaintiff respectfully asserts as follows:

                                         INTRODUCTION

        1.      In a September 25, 2018 letter to U.S. House of Representative Ted Budd, U.S.

Department of Justice Assistant Attorney General Stephen E. Boyd confirmed that public

accommodations must make the websites they own, operate, or control equally accessible to

individuals with disabilities. Assistant Attorney General Boyd’s letter provides:

        The Department [of Justice] first articulated its interpretation that the ADA applies
        to public accommodations’ websites over 20 years ago. This interpretation is
        consistent with the ADA’s title III requirement that the goods, services, privileges,
        or activities provided by places of public accommodation be equally accessible to
        people with disabilities.

See Letter from Assistant Attorney General Stephen E. Boyd, U.S. Department of Justice, to

Congressman Ted Budd, U.S. House of Representatives (Sept. 25, 2018) (available at
              Case 2:20-cv-00128-AJS Document 1 Filed 01/28/20 Page 2 of 14




https://www.adatitleiii.com/wp-content/uploads/sites/121/2018/10/DOJ-letter-to-congress.pdf)

(last accessed Jan. 28, 2020).

         2.      Robert Jahoda suffers retinitis pigmentosa, a genetic disorder that rendered him

legally blind when he was just two years old. Today, he uses screen reader technology, including

VoiceOver and JAWS, to navigate the Internet.

         3.      Screen reader “software translates the visual internet into an auditory equivalent.

At a rapid pace, the software reads the content of a webpage to the user.” Andrews v. Blick Art

Materials, LLC, 286 F.Supp.3d 365, 374 (E.D.N.Y. 2017) (J. Weinstein).

         The screen reading software uses auditory cues to allow a visually impaired user to
         effectively use websites. For example, when using the visual internet, a seeing user
         learns that a link may be “clicked,” which will bring her to another webpage,
         through visual cues, such as a change in the color of the text (often text is turned
         from black to blue). When the sighted user's cursor hovers over the link, it changes
         from an arrow symbol to a hand.

         The screen reading software uses auditory—rather than visual—cues to relay this
         same information. When a sight impaired individual reaches a link that may be
         “clicked on,” the software reads the link to the user, and after reading the text of
         the link says the word “clickable.”…Through a series of auditory cues read aloud
         by the screen reader, the visually impaired user can navigate a website by listening
         and responding with her keyboard.

Id.; See also American Federation for the Blind, Screen Readers, available at

https://www.afb.org/blindness-and-low-vision/using-technology/assistive-technology-

products/screen-readers (last accessed Jan. 28, 2020) (discussing screen readers and how they

work).

         4.      Defendants are retailers that sell apparel and other accessories.

         5.      Consumers may research and purchase Defendants’ products and access other

brand-related content and services at www.ltdcommodities.com, www.amerimark.com, and

www.lakeside.com (collectively, the “Websites”), which Defendants own, operate, and control.

                                                   2
            Case 2:20-cv-00128-AJS Document 1 Filed 01/28/20 Page 3 of 14




       6.      Defendants are responsible for the policies, practices, and procedures concerning

the Website’s development and maintenance.

       7.      Unfortunately, Defendants deny approximately 8.1 million Americans who have

difficulty seeing access to its online store because the Websites are largely incompatible with the

screen reader programs these Americans use to navigate an increasingly ecommerce world. See

Press Release, United States Census Bureau, Nearly 1 in 5 People Have a Disability in the U.S.,

Census Bureau Reports Report Released to Coincide with 22nd Anniversary of the ADA (Jul. 25,

2012), available at https://www.census.gov/newsroom/releases/archives/miscellaneous/cb12-

134.html (last accessed Jan. 28, 2020) (“About 8.1 million people had difficulty seeing, including

2.0 million who were blind or unable to see.”).

       8.      Plaintiff brings this civil rights action against Defendants to enforce Title III of the

Americans with Disabilities Act, 42 U.S.C. § 12101 et seq. (“Title III”), which requires, among

other things, that a public accommodation (1) not deny persons with disabilities the benefits of its

services, facilities, privileges and advantages; (2) provide such persons with benefits that are equal

to those provided to nondisabled persons; (3) provide auxiliary aids and services—including

electronic services for use with a computer screen reading program—where necessary to ensure

effective communication with individuals with a visual disability, and to ensure that such persons

are not excluded, denied services, segregated or otherwise treated differently than sighted

individuals; and (4) utilize administrative methods, practices, and policies that provide persons

with disabilities equal access to online content.

       9.      By failing to make their Websites available in a manner compatible with computer

screen reader programs, Defendants deprive individuals who are partially sighted, visually

impaired, or totally blind the benefits of its online goods, content, and services—all benefits it



                                                    3
         Case 2:20-cv-00128-AJS Document 1 Filed 01/28/20 Page 4 of 14




affords nondisabled individuals—thereby increasing the sense of isolation and stigma among these

Americans that Title III was meant to redress.

       10.      Because Defendants’ Websites are not accessible, and because upon information

and belief Defendants do not have an adequate corporate policy that is reasonably calculated to

cause its Websites to become and remain accessible, Plaintiff invokes 42 U.S.C. § 12188(a)(2) and

seeks a permanent injunction requiring that:

             a) that Defendants retain a qualified consultant acceptable to Plaintiff (“Mutually
                Agreed Upon Consultant”) and who shall assist it in improving the accessibility of
                its Website so it complies with version 2.0 of the Web Content Accessibility
                Guidelines (“WCAG 2.0 AA”);

             b) that Defendants work with the Mutually Agreed Upon Consultant to ensure that all
                employees involved in website development and content development be given
                web accessibility training on a periodic basis calculated to achieve ongoing
                compliance with WCAG 2.0 AA;

             c) that Defendants work with the Mutually Agreed Upon Consultant to perform an
                automated accessibility audit on a periodic basis to evaluate whether Defendants’
                Website continues to comply with WCAG 2.0 AA on an ongoing basis;

             d) that Defendants work with the Mutually Agreed Upon Consultant to perform end-
                user accessibility/usability testing on a periodic basis with said testing to be
                performed by individuals with various disabilities to evaluate whether Defendants’
                Website continues to comply with WCAG 2.0 AA on an ongoing basis; and,

             e) that Defendants work with the Mutually Agreed Upon Consultant to create an
                accessibility policy that will be posted on its Website, along with an e-mail address
                and toll free phone number to report accessibility-related problems.

       11.      Web-based technologies have features and content that are modified on a daily, and

in some instances an hourly, basis, and a one time “fix” to an inaccessible website will not cause

the website to remain accessible without a corresponding change in corporate policies related to

those web-based technologies. Jonathan Lazur et al., Ensuring Digital Accessibility Through

Process and Policy 140 (2015). As one leading commentator notes,




                                                  4
            Case 2:20-cv-00128-AJS Document 1 Filed 01/28/20 Page 5 of 14




        The most significant problem is maintaining the accessibility of a large commercial
        site. Without policies, procedures and metrics—such as testing a release for
        accessibility before posting to the website and training in accessible design (so that
        accessibility is part of the design process the way, say, cybersecurity is)—the site’s
        status as accessible will be temporary at best.

Fighting for Accessible Websites under the ADA: Daniel Goldstein, Brown Goldstein Levy,

Baltimore, Bloomberg BNA, Jan. 13, 2016, ISSN 1098-5190 (reproduced with permission from

Electronic     Commerce      &    Law     Report,       21   ECLR,     2,   1/13/16     (available   at

https://www.browngold.com/wbcntntprd1/wp-content/uploads/BNA-Fighting-for-Accessible-

Websitess-Under-ADA.pdf) (last accessed Jan. 28, 2020)

        12.     To evaluate whether an inaccessible website has been rendered accessible, and

whether corporate policies related to web-based technologies have been changed in a meaningful

manner that will cause the website to remain accessible, the website must be reviewed on a periodic

basis using both automated accessibility screening tools and end user testing by disabled

individuals.

        [I]f you have planned to redesign or add a certain segment to your site, then make
        it accessible from the start. It’s far cheaper to plan for an elevator than to decide to
        add one once your 30-story building is complete. Or if you are re-branding, consider
        using templates that will ensure accessibility. Make sure you have policies,
        procedures and metrics in place so that you know if you are maintaining
        accessibility and can identify why, if you are not. Most of all, consult disabled
        consumers or a consumer organization before deciding what you are going to do,
        and have consumers actually test the changes.

        Something you imagine you may need to do, you may not need to do at all or may
        be able to do much cheaper. Something you hadn’t thought to do may be critical to
        accessibility. And, of course, if you work with the disability community, they will
        spread the word that this is no longer a site to be avoided, but to be used.

Id. at 3.




                                                    5
            Case 2:20-cv-00128-AJS Document 1 Filed 01/28/20 Page 6 of 14




                                  JURISDICTION AND VENUE

        13.     The claims alleged arise under Title III such that this Court’s jurisdiction is invoked

pursuant to 28 U.S.C. § 1331 and 42 U.S.C. § 12188.

        14.     Defendants attempt to, and indeed do so, participate in the Commonwealth’s

economic life by clearly performing business over the Internet. Through its Website, Defendants

enter into contracts for the sale of its products with residents of Pennsylvania. These online sales

contracts involve, and indeed require, Defendants’ knowing and repeated transmission of computer

files over the Internet. See Gniewkowski v. Lettuce Entertain You, Order, ECF No. 123 (W.D. Pa

Apr. 25, 2017) clarified by Order of Court, ECF No. 169 (W.D. Pa. June 22, 2017) (Judge Schwab)

(exercising personal jurisdiction over forum plaintiff’s website accessibility claims against out-of-

forum website operator); see also Access Now Inc. v. Otter Products, LLC, 280 F.Supp.3d 287 (D.

Mass. Dec. 4, 2017) (same); Access Now, Inc. v. Sportswear, Inc., 298 F.Supp.3d 296 (D. Mass.

2018) (same).

        15.     As described in additional detail below, Plaintiff was injured when he attempted to

access Defendants’ Websites from this District but encountered barriers that denied his full and

equal access to Defendants’ online goods, content, and services.

        16.     Venue in this District is proper under 28 U.S.C. § 1391(b)(2) because this is the

judicial district in which a substantial part of the acts and omissions giving rise to Plaintiff’s claims

occurred.

                                              PARTIES

        17.     Plaintiff is and, at all times relevant hereto, has been a resident of this District.

Plaintiff is and, at all times relevant hereto, has been legally blind and is therefore a member of a




                                                   6
          Case 2:20-cv-00128-AJS Document 1 Filed 01/28/20 Page 7 of 14




protected class under the ADA, 42 U.S.C. § 12102(2) and the regulations implementing the ADA

set forth at 28 CFR §§ 36.101 et seq.

       18.     Defendants are retailers that sell apparel and other accessories.

                           FACTS APPLICABLE TO ALL CLAIMS

       19.     While the increasing pervasiveness of digital information presents an

unprecedented opportunity to increase access to goods, content, and services for people with

perceptual or motor disabilities, website developers and web content developers often implement

digital technologies without regard to whether those technologies can be accessed by individuals

with disabilities. This is notwithstanding the fact that accessible technology is both readily

available and cost effective.

                                DEFENDANTS’ ONLINE CONTENT

       20.     Defendants’ Websites allow consumers to research and purchase Defendants’

products from the comfort and convenience of their own homes, and arrange for home delivery.

       21.     Defendants are responsible for the policies, practices, and procedures concerning

the Websites’ development and maintenance.

                                    HARM TO PLAINTIFF
       22.     Plaintiff attempted to access the Websites from this District using VoiceOver with

iOS.

       23.     “VoiceOver is a gesture-based screen reader that lets you enjoy using iPhone even

if you don’t see the screen. With VoiceOver enabled, just triple-click the Home button to access it

wherever you are in iOS. Hear a description of everything happening on your screen, from battery

level to who’s calling to which app your finger is on. You can also adjust the speaking rate and

pitch to suit you…You can control VoiceOver using a simple set of gestures. Touch or drag your

finger around the screen and VoiceOver tells you what’s there. Tap a button to hear a description,

                                                 7
          Case 2:20-cv-00128-AJS Document 1 Filed 01/28/20 Page 8 of 14




then double-tap to select. Or flick left and right to move from one element to the next. When you

interact with an element, a black rectangle appears around it so sighted users can follow along.

When you prefer privacy, you can activate a screen curtain to turn off the display completely, but

still hear all that VoiceOver has to say.” See Apple, Accessibility, available at

https://www.apple.com/accessibility/iphone/vision/ (last accessed Jan. 28, 2020).

        24.     Unfortunately, as a result of visiting Defendants’ Websites, and from investigations

performed on his behalf, Plaintiff found Defendants’ Websites to be unusable due to various

barriers that deny him full and equal access to Defendants’ online store.

        25.     These barriers, and others, deny Plaintiff full and equal access to all of the services

the Websites offer, and now deter him from attempting to use the Websites. Still, Plaintiff would

like to, and intends to, attempt to access the Websites in the future to research the products and

services the Websites offer, or to test the Websites for compliance with the ADA.

        26.     If the Websites were accessible, i.e. if Defendants removed the access barriers

described above, Plaintiff could independently research and purchase Defendants’ products and

access its other online content and services.

        27.     Though Defendants may have centralized policies regarding the maintenance and

operation of their Websites, Defendants have never had a plan or policy that is reasonably

calculated to make their Websites fully accessible to, and independently usable by, individuals

with vision related disabilities. As a result, the complained of access barriers are permanent in

nature and likely to persist.

        28.     The law requires that Defendants reasonably accommodate Plaintiff’s disabilities

by removing these existing access barriers. Removal of the barriers identified above is readily

achievable and may be carried out without much difficulty or expense.



                                                  8
           Case 2:20-cv-00128-AJS Document 1 Filed 01/28/20 Page 9 of 14




        29.     Plaintiff has been, and in the absence of an injunction will continue to be, injured

by Defendants’ failure to provide its online content and services in a manner that is compatible

with screen reader technology.

   DEFENDANTS’ KNOWLEDGE OF ONLINE ACCESSIBILITY REQUIREMENTS
        30.     Upon information and belief, Defendants have long known that screen reader

technology is necessary for individuals with visual disabilities to access its online content and

services, and that it is legally responsible for providing the same in a manner that is compatible

with these auxiliary aids.

        31.     Indeed, the “Department [of Justice] first articulated its interpretation that the ADA

applies to public accommodations’ websites over 20 years ago.” As described above, on September

25, 2018, Assistant Attorney General Stephen E. Boyd confirmed nothing about the ADA, nor the

Department’s enforcement of it, has changed this interpretation.

        32.     More recently, the United States Court of Appeals for the Ninth Circuit confirmed

the ADA applies to websites and mobile applications, equally. See Robles v. Domino's Pizza, LLC,

913 F.3d 898 (9th Cir. 2019).

         THE PARTIES HAVE NO ADMINISTRATIVE REMEDIES TO PURSUE

        33.     There is no DOJ administrative proceeding that could provide Plaintiff with Title

III injunctive relief.

        34.     While DOJ has rulemaking authority and can bring enforcement actions in court,

Congress has not authorized it to provide an adjudicative administrative process to provide

Plaintiff with relief.

        35.     Plaintiff alleges violations of existing and longstanding statutory and regulatory

requirements to provide auxiliary aids or services necessary to ensure effective communication,

and courts routinely decide these types of effective communication matters.

                                                  9
          Case 2:20-cv-00128-AJS Document 1 Filed 01/28/20 Page 10 of 14




        36.     Resolution of Plaintiff’s claims does not require the Court to unravel intricate,

technical facts, but rather involves consideration of facts within the conventional competence of

the courts, e.g. (a) whether Defendants offer content and services on its Websites, and (b) whether

Plaintiff can access the content and services.

                                  SUBSTANTIVE VIOLATION

                           Title III of the ADA, 42 U.S.C. § 12181 et seq.

         37.    The assertions contained in the previous paragraphs are incorporated by reference.

         38.    Defendants’ Websites are places of public accommodation within the definition of

Title III of the ADA, 42 U.S.C. § 12181(7). See Suchenko v. ECCO USA, Inc., 2018 WL 3933514,

*3 (W.D. Pa. Aug. 16, 2018) (“Simply put, Defendant in the instant case, like other corporate

defendants in Gniewkowski and Suchenko, purportedly owns, operates, and/or controls the

property upon which the alleged discrimination has taken place—i.e., its website. Therefore,

Plaintiff in this case has a nexus to the place of public accommodation and thus may claim the

protections of Title III.”).

         39.    In the broadest terms, the ADA prohibits discrimination on the basis of a disability

in the full and equal enjoyment of goods and services of any place of public accommodation. 42

U.S.C. § 12182(a). Thus, to the extent Defendants do not provide Plaintiff with full and equal

access to their Websites, they have violated the ADA.

         40.    In more specific terms, Title III of the ADA imposes statutory and regulatory

requirements to ensure persons with disabilities are not excluded, denied services, segregated or

otherwise treated differently than other individuals as a result of the absence of auxiliary aids and

services. 42 U.S.C. § 12182(b)(2)(A); 28 C.F.R. §§ 36.303(a), (c). Under these provisions, public

accommodations must furnish appropriate auxiliary aids and services that comply with their

effective communication obligations. Id.
                                                 10
         Case 2:20-cv-00128-AJS Document 1 Filed 01/28/20 Page 11 of 14




         41.    Auxiliary aids and services are necessary when their absence effectively excludes

an individual from participating in or benefiting from a service, or fails to provide a like experience

to the disabled person.

         42.    Auxiliary aids and services include, but are not limited to, audio recordings, screen

reader software, magnification software, optical readers, secondary auditory programs, large print

materials, accessible electronic and information technology, other effective methods of making

visually delivered materials available to individuals who are blind or have low vision, and other

similar services and actions. 28 C.F.R. §§ 36.303(b)(2), (4).

         43.    In order to be effective, auxiliary aids and services must be provided in accessible

formats, in a timely manner, and in such a way as to protect the privacy and independence of the

individual with a disability. 28 C.F.R. §§ 36.303(c)(1)(ii). To this end, the Ninth Circuit has

explained, “assistive technology is not frozen in time:                as technology advances, [ ]

accommodations should advance as well.” Enyart v. Nat'l Conference of Bar Examiners, Inc., 630

F.3d 1153, 1163 (9th Cir. 2011).

         44.    By failing to provide its Websites’ content and services in a manner that is

compatible with auxiliary aids, Defendants have engaged, directly, or through contractual,

licensing, or other arrangements, in illegal disability discrimination, as defined by Title III,

including without limitation:

                (a)       denying individuals with visual disabilities opportunities to participate in

and benefit from the goods, content, and services available on their Websites;

                (b)       affording individuals with visual disabilities access to their Websites that is

not equal to, or effective as, that afforded others;




                                                    11
         Case 2:20-cv-00128-AJS Document 1 Filed 01/28/20 Page 12 of 14




               (c)     utilizing methods of administration that (i) have the effect of discriminating

on the basis of disability; or (ii) perpetuate the discrimination of others who are subject to common

administrative control;

               (d)     denying individuals with visual disabilities effective communication,

thereby excluding or otherwise treating them differently than others; and/or

               (e)     failing to make reasonable modifications in policies, practices, or

procedures where necessary to afford its services, privileges, advantages, or accommodations to

individuals with visual disabilities.

       45.     Defendants have violated Title III by, without limitation, failing to make their

Websites’ services accessible by screen reader programs, thereby denying individuals with visual

disabilities the benefits of the Websites, providing them with benefits that are not equal to those it

provides others, and denying them effective communication.

       46.     Defendants have further violated Title III by, without limitation, utilizing

administrative methods, practices, and policies that allow their Websites to be made available

without consideration of consumers who can only access the company’s online goods, content,

and services with screen reader programs.

       47.     Making its online goods, content, and services compatible with screen readers does

not change the content of Defendants’ Websites nor result in making the Websites different, but

enables individuals with visual disabilities to access the Websites Defendants already provide.

       48.     Defendants’ ongoing violations of Title III have caused, and in the absence of an

injunction will continue to cause, harm to Plaintiff and other individuals with visual disabilities.

       49.     Plaintiff’s claims are warranted by existing law or by non-frivolous argument for

extending, modifying, or reversing existing law or for establishing new law.



                                                 12
         Case 2:20-cv-00128-AJS Document 1 Filed 01/28/20 Page 13 of 14




       50.     Pursuant to 42 U.S.C. § 12188 and the remedies, procedures and rights set forth

and incorporated therein, Plaintiff requests relief as set forth below.

                                        PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for:

       (A)     A Declaratory Judgment that at the commencement of this action Defendants were

in violation of the specific requirements of Title III of the ADA described above, and the relevant

implementing regulations of the ADA, in that Defendants took no action that was reasonably

calculated to ensure that their Websites are fully accessible to, and independently usable by,

individuals with visual disabilities;

       (B)     A permanent injunction pursuant to 42 U.S.C. § 12188(a)(2) and 28 CFR §

36.504(a) which directs Defendants to take all steps necessary to bring their Websites into full

compliance with the requirements set forth in the ADA, and its implementing regulations, so that

their Websites are fully accessible to, and independently usable by, blind individuals, and which

further directs that the Court shall retain jurisdiction for a period to be determined to ensure that

Defendants have adopted and is following an institutional policy that will in fact cause them to

remain fully in compliance with the law—the specific injunctive relief requested by Plaintiff is

described more fully in paragraph 10 above.

       (C)     Payment of actual, statutory, and other damages, as the Court deems proper;

       (D)     Payment of costs of suit;

       (E)     Payment of reasonable attorneys’ fees, pursuant to 42 U.S.C. § 12205 and 28 CFR

§ 36.505, including costs of monitoring Defendants’ compliance with the judgment. See People

Against Police Violence v. City of Pittsburgh, 520 F.3d 226, 235 (3d Cir. 2008) (“This Court, like

other Courts of Appeals, allows fees to be awarded for monitoring and enforcing Court orders and



                                                 13
         Case 2:20-cv-00128-AJS Document 1 Filed 01/28/20 Page 14 of 14




judgments.”); see also Gniewkowski v. Lettuce Entertain You Enterprises, Inc., Case No. 2:16-cv-

01898-AJS (W.D. Pa. Jan. 11, 2018) (ECF 191); see also Access Now, Inc. v. Lax World, LLC,

No. 1:17-cv-10976-DJC (D. Mass. Apr. 17, 2018) (ECF 11);

       (F)    Whatever other relief the Court deems just, equitable and appropriate; and

       (G)    An Order retaining jurisdiction over this case until Defendants have complied with

the Court’s Orders.

       Dated: January 28, 2020              Respectfully Submitted,

                                            /s/ R. Bruce Carlson
                                            R. Bruce Carlson
                                            bcarlson@carlsonlynch.com
                                            Kevin W. Tucker
                                            ktucker@carlsonlynch.com
                                            CARLSON LYNCH, LLP
                                            1133 Penn Avenue, 5th Floor
                                            Pittsburgh, PA 15222
                                            Phone: (412) 322.9243

                                            Counsel for Plaintiff




                                              14
